Title: From George Washington to George Clinton, 18 November 1778
From: Washington, George
To: Clinton, George


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.]18th Novemr 1778 8 OClock P.m.
  
I have this moment recd your Excellency’s favr of yesterday containing the disagreeable account of the destruction of Cherry Valley settlement, the loss of Fort Alden and of Colo. Aldens Regiment. Upon the first intimation of the seige of the Fort, which I recd from Genl Hand by letter of the 13th, I directed Brig: Genl James Clinton to march immediately to Albany with the two remaining Regiments of his Brigade, to act as circumstances might require. Count Pulaski’s Legion consisting of 250 Horse and Foot is at Minisink and I have ordered two other Corps of about 250 more to the same place. Colo. Cortland is, with his Regiment, in the neighbourhood of Rochester. I mention these particulars to your Excellency, that you may, if you find it expedient to form any offensive plans, command the assistance of these troops either to cooperate with or make a diversion in favr of those to the Northward.
If you proceed yourself to the Frontier I wish you every success as I am with the greatest sincerity Yr Excellency’s most obt Servt.
  
P.S. You will find by my instructions to Genl Hand that I have recommended some offensive operations if they can be undertaken.
  
